Title: From John Quincy Adams to Charles Francis Adams, 12 August 1814
From: Adams, John Quincy
To: Adams, Charles Francis



My Dear Son.
Ghent 12 August 1814.

Your Letter of 15 July, gives me much pleasure, as it always does to receive a Letter from you; and it would have given me still more, if it had been better written—Comparing it with your former Letters which I have on file, I find it not so well written as either of the others, although the first of them is dated nearly three months before. Your brother George learnt with much difficulty to write, and I was for some time afraid that he would never acquire a good hand; but the last Letter I have from him is written so well, that  I have no doubt he will write at last with ease and elegance—I hope you will take care at least not to lose what you have learnt, and that whenever you write to me you will remember how much I shall be delighted to receive your Letter well-written.
I dare say that Mr Fishwick did not give you more lessons to learn than was proper for you, and I hope you did not entirely lose the time of the Vacation—I am sorry for Dicky’s disappointment but I don’t understand what you mean by a red colour.
Tell your Mama that since I wrote her this morning, Mr Irving and Mr Creighton have arrived from Paris, and Mr Emlin from London—We have received a Passport for the John Adams, by which Mr Smith and his family can go in her to America, if they arrive at Amsterdam before she sails— I expect she will go about the 25th: of this Month.
You may also tell your Mama, that there is more news from America, about the War; some good and some bad—That a Brig of the United States called the Rattlesnake has been taken by an English Frigate—But that a seventy-four Gun Ship, called the Independence has been launched at Charlestown, and a Frigate called the Guerriere at Philadelphia—That an English Regiment has been defeated near Niagara, and lost 300 men killed and wounded and forty Prisoners—That Sir James Yeo has had a stroke of the Palsy, and resigned the command of the English fleet on Lake Ontario.
My Dear Charles, I suppose you will like much better a description of the Dutch boys and Girls, and their dresses than news about War in America— But I know you love your Country, and will be glad to have any thing to tell your Mama any thing that will give her pleasure.
I see in the English Newspapers that Miss Edgworth has been publishing some more early lessons— If you would like to read them, let me know, and I will see if I can get them for you—
I am, Dear Charles, your ever affectionate father
John Quincy Adams.